DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 07/29/2020 regarding claims 1-29 is fully considered. Of the above claims, claims 4, 7, 15, 21, 23, 25, 26, 28 and 29 have been canceled; claims 5 and 12 have been amended.
Claim Objections
Claims 2, 3, 5, 8-10, 12, 14, 17-19, 22, 24 and 27 are objected to because of the following informalities:  
Regarding claim 2, the recitation of “an event” in line 2 refers to a limitation recited in claim 1.
Regarding claim 3, the recitation of “DMP features” in line 2, “parts” in line 3, “a visible illumination signal” in line 5, “a part” in line 6 and “a DMP feature” in line 6 refer to limitations already recited in claim 1.
Regarding claim 5, the recitation of “DMP features” and “parts” in line 2 refer to limitations already recited in claim 1. Claim 5 also recites the limitation "the DPM symbol" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the recitation of “in position” in line 3 is better rewritten as in a position; the recitation of “a visible illumination signal” in line 4 refers to a limitation previously recited; the recitation of “that that the part” in line 5 contains a grammatical error; the recitation of “in position” in line 5 is better rewritten as in the position.
Claim 9 also recites the limitation "said processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recitation of “a visible illumination signal” in line 2 refers to a limitation previously recited.
Regarding claim 10, the recitation of “not generating the second or third visible illumination signal” in lines 8-9 does not positively recite a limitation. This recitation can be better rewritten to describe generating no visible illumination signal or generating a visible illumination signal different from the second and third visible illumination signals.
Regarding claim 12, the recitations of “DMP features” in line 2, “parts” in line 2 and “an illumination signal” in line 7 refer to limitations already recited in claim 1.
Regarding claim 14, the recitation of “a visible illumination signal” in line 2 refers to a limitation already recited in claim 1.
Regarding claim 17, the recitation of “an event” in line 1 refers to a limitation recited in claim 16.
Regarding claim 18, the recitation of “a visible illumination signal” in line 6 refers to a limitation already recited in claim 16.
Claim 19 also recites the limitation "the DPM symbol" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the recitation of “in position” in line 2 is better rewritten as in a position; the recitation of “a visible illumination signal” in line 3 refers to a limitation previously recited; the recitation of “in position” in line 4 is better rewritten as in the position.
Regarding claim 24, the recitation of “not generating the second or third visible illumination signal” in lines 6-7 does not positively recite a limitation. This recitation can 
Regarding claim 27, the recitation of “an illumination signal” in line 5 refers to a limitation previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 6,066,829).
Ishikawa teaches the following claimed limitations:
Regarding claim 1, a direct part marking system (scanning-type YAG laser marking apparatus; FIGs. 1-2), comprising:
a laser marking unit configured to mark DPM features on parts (YAG laser oscillator 22 for oscillating a YAG laser beam LM for marking; FIG. 2);
an illumination unit configured to produce a visible illumination signal to be illuminated onto a part being marked with a DPM feature (He-Ne laser 24 for generating a visible guide beam LG; FIG. 2);
a processing unit in communication with said laser marking unit and

control said laser marking unit to mark the part with the DPM feature (the YAG laser power supply 34 under the control of the control unit 38; FIG. 2);
identify an event performed by the DPM system (control unit 38 identifies feature to be marked and displays control signals on the display 40; FIG. 2); and
cause said illumination unit to illuminate the part with the visible illumination signal to indicate an occurrence of the event in response to identifying the event (in response to identifying the feature to be mark, the guide beam continuously and repeatedly scan the surface of the workpiece to project an image of the desired pattern; column 2, lines 31-51).
Regarding claim 2, said processing unit, in identifying the event, is further configured to identify any of a "warming-up" event, “system activated” event, "ready-to-work" event, "proper position" event, "marking" event, or "marking complete" status (control 38 identifies performing a single scan to draw a pattern in step B5; FIG. 8).
Regarding claim 13, said illumination unit is configured to output the visible illumination signal along at least a portion of a light path of said laser marking unit (laser beam LM and laser beam LG have same path downstream of mirror 28; FIG. 2).
Regarding claim 14, said processing unit is configured to cause the visible illumination signal to produce a human-readable symbol on the part (visible is inherently viewable and readable by a person).
Regarding claim 16, a method for performing direct part marking (YAG laser oscillator 22 for oscillating a YAG laser beam LM for direct marking; FIG. 2), comprising:
event (control unit 38 identifies feature to be marked and displays control signals on the display 40; FIG. 2) performed by a DPM system (YAG laser oscillator 22 for oscillating a YAG laser beam LM; FIG. 2);
marking a DPM feature on a part (a workpiece W marked by laser beam scanning; FIG. 2); and
illuminating the part with a visible illumination signal to indicate an occurrence of the event in response to identifying the event (in response to identifying the feature to be mark, the guide beam continuously and repeatedly scan the surface of the workpiece to project an image of the desired pattern; column 2, lines 31-51).
Regarding claim 17, identifying the event further includes identifying any of a "“warming-up" event, “system activated” event, "ready-to-work" event, "proper position" event, "marking" event, or "marking complete" status. (control 38 identifies performing a single scan to draw a pattern in step B5; FIG. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 6,066,829) in view of Knysh et al. (US 2007/0289956 A1).
Ishikawa does not teach the following claimed limitations:
claim 3, at least one second laser marking unit configured to mark DPM features on parts in communication with said processing unit; and
a second illumination unit associated with said at least one second laser marking unit, and configured to produce a visible illumination signal to be illuminated onto a part being marked with a DPM feature.
Regarding claim 18, identifying a second event performed by a second DPM system operating in parallel with the DPM system by a processing unit in communication with both the DPM system and the second DPM system;
marking a second DPM feature on a second part; and
illuminating the second part with a visible illumination signal to indicate an occurrence of the second event in response to identifying the second event.
Knysh et al. teach the following claimed limitations:
Further regarding claim 3, a laser marking system 10 comprising a network of distributed marking units 18 connected to a main controller 16 by communication protocols, such as Ethernet (FIG. 1) for the purpose of implementing a networked distributed scalable marking system that would greatly decrease the cost of introducing marking systems on factory floors. Since the marking units 18 are identical, a second one of the marking units 18 would comprise at least one second laser marking unit configured to mark DPM features on parts in communication with said processing unit; and other second components same as in a first one of the marking units 18.
Further regarding claim 18, a laser marking system 10 comprising a network of distributed marking units 18 connected to a main controller 16 by communication protocols, such as Ethernet (FIG. 1) for the purpose of implementing a networked second event performed by a second marking unit 18 operating in parallel with a first marking unit 18 by the main controller 16 in communication with both the first and second marking units 18; marking a second DPM feature on a second part using the second marking unit 18; and capable of performing other steps for both the first and second marking units 18.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate at least one second laser marking unit configured to mark DPM features on parts in communication with said processing unit; and a second illumination unit associated with said at least one second laser marking unit, and configured to produce a visible illumination signal to be illuminated onto a part being marked with a DPM feature; identifying a second event performed by a second DPM system operating in parallel with the DPM system by a processing unit in communication with both the DPM system and the second DPM system; marking a second DPM feature on a second part; and illuminating the second part with a visible illumination signal to indicate an occurrence of the second event in response to identifying the second event, as taught by Knysh et al., into Ishikawa for the purpose of implementing a networked distributed scalable marking system that would greatly decrease the cost of introducing marking systems on factory floors.
Allowable Subject Matter
Claims 5, 6, 3-12, 19, 20, 22, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 5, 6 and 8-11 is the inclusion of the limitations of the direct part marking system, as recited in claim 1, that further include an imaging device configured to capture images of the DPM features marked on the parts, and wherein said processing unit is further configured to: cause said imaging device to capture an image of the DPM feature marked on the part; determine from the captured image whether the DPM feature marked on the part was marked with a minimum quality threshold; and if a determination is made that the DPM feature marked on the part has a quality above the minimum quality threshold, cause said illumination unit to illuminate the part with the visible illumination signal with a first wavelength.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 12 is the inclusion of the limitations of the direct part marking system, as recited in claim 1, that further include an imaging device configured to capture images of the DPM features marked on the parts, and wherein said processing unit is further configured to: cause said imaging device to capture an image of the DPM feature; determine that the image 
The primary reason for indicating allowable subject matter of claims 19, 20, 22 and 24 is the inclusion of method steps of the method for performing direct part marking, as recited in claim 16, that further include capturing an image of the DPM feature marked on the part; determining from the captured image whether the DPM feature marked on the part was marked with a minimum quality threshold; and if a determination is made that the DPM symbol marked on the part has a quality above the minimum quality threshold, illuminating the part with the visible illumination signal with a first wavelength. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 27 is the inclusion of method steps of the method for performing direct part marking, as recited in claim 16, that further include capturing an image of the DPM feature; determining that the image of the DPM feature was correctly marked and read; and illuminating the part with the visible illumination signal that is indicative of the DPM feature having been correctly marked and read. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







1 September 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853